Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicants’ arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
	This is in response to the Amendment filed 25 April 2022.

(Previous) DETAILED ACTION
Specification
3.	The objection to the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 112
4.	The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 102
5.	The rejection of claims 1-6 and 8-9 under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014045001 (hereafter JP ‘001) has been withdrawn in view of Applicants’ Amendment.
6.	The rejection of claim 11-19 under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014014238 (hereafter JP ‘238) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Objections
7.	Claim 17 objected to because of the following informalities:  
Line 3-4, suggest changing “at least one of a solid” to --a solid--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014045001 (hereafter JP ‘001) in view of Zushi et al. (US 7,235,332).
Claim 1:	JP ‘001 discloses a wound battery (Figure 1) comprising a positive electrode sheet (11a) and a negative electrode sheet (11c), wherein 
the wound battery is in a flat shape having a curved portion and a flat portion, the positive electrode sheet has: 
positive composite material coated portions in which a positive composite material (14a) is laminated on a positive electrode current collector (13a)(Figs. 4a and 5); and 
positive composite material uncoated portions (18) in which the positive composite material is not laminated (Figs. 4a and 5), and 
the positive composite material uncoated portions (18) are disposed in the curved portion. See also entire document.
JP ‘001 does not disclose that at least one of the positive electrode sheet and the negative electrode sheet has a solid electrolyte layer on a surface of the positive electrode sheet or the negative electrode sheet.
Zushi et al. in Figure 1 disclose a wound battery (i.e. roll 100) wherein at least one of a positive electrode sheet (1) and a negative electrode sheet (2) has a solid electrolyte layer (3) on a surface of the positive electrode sheet (1) or the negative electrode sheet (2)(col. 15: 35-55; col. 5: 9-20; col. 7: 1-40; and, col. 13: 63-col. 14: 39). See also entire document.
Zushi et al. further disclose that this solid electrolyte sheet offers improvements over an electrolytic solution + separator (col. 1: 30-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electrolytic solution + separator of JP ‘001 with the solid electrolyte layer of Zushi et al. 
One having ordinary skill in the art would have been motivated to make the modification to provide a solid electrolyte layer that would have shown fine ion conductivity, and provided an ion polymer secondary battery having strikingly improved lowed temperature characteristics, cycle characteristics and high-rate discharge characteristic as compared to conventional batteries (abstract).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein JP ‘001 discloses that the positive electrode sheet (11a), the positive composite material coated portions (14a) and the positive composite material uncoated portions (18) are alternately formed (Figs. 4a and 5).
Claim 3:	The rejection of claim 3 is as set forth above in claim 3 wherein JP ‘001 discloses that the negative electrode sheet (11c) is a sheet comprising a negative electrode active material (14c)(Figs. 4b and 5). 
Claim 4:	 The rejection of claim 4 is as set forth above in claim 4 wherein JP ‘001 discloses that the wherein the negative electrode sheet (11c) has: 
negative composite material coated portions in which a negative composite material (14c) is laminated on a negative electrode current collector (13c)(Figs. 4b and 5); and 
negative composite material uncoated portions (18) in which the negative composite material is not laminated (Figs. 4b and 5), and 
in the flat portion, the negative composite material coated portions (14c) are laminated and disposed on the positive composite material coated portions (14b)(Figs. 4a, 4b and 5). 
Claim 5:	 The rejection of claim 5 is as set forth above in claim 1 wherein JP ‘001 discloses that the area of the negative composite material coated portions (14c) is greater than or equal to the area of the positive composite material coated portions (14a)(Fig. 7). 
Claim 6:	 The rejection of claim 6 is as set forth above in claim 1 wherein JP ‘001 discloses that a tab is connected to the flat portion (lead terminal placement portion 19c). 
Claim 8:	 The rejection of claim 8 is as set forth above in claim 1 wherein JP ‘001 discloses that a separator (21) is disposed between the positive electrode sheet (11a) and the negative electrode sheet (11c). 
Claim 9:	 The rejection of claim 9 is as set forth above in claim 1 wherein JP ‘001 discloses that an outermost layer of the wound battery is the separator (21), and the negative electrode sheet (11c) is disposed on an inner side of the separator (21) (Fig. 2).
Claim 10:	The rejection of claim 10 is as set forth above in claim 10 is as set forth above in claim 1 wherein Zushi et al. further that the solid electrolyte sheet is a solid electrolyte.

10.	Claims 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over 2014014238 (hereafter JP ‘238) in view of Zushi et al. (US 7,235,332).
Claim 11:	JP ‘238 discloses a manufacturing method of a wound battery (Figure 1 has been construed as anticipating a manufacturing method of a wound battery) which comprises a positive electrode sheet (1) and a negative electrode sheet (4) and is in a flat shape having a curved portion and a flat portion, the manufacturing method comprising: 
a positive electrode sheet (1) forming step of alternately forming positive composite material coated portions (3) and positive composite material uncoated portions (2b) to form a positive electrode sheet (1), wherein in the positive composite material coated portions, a positive composite material (3) is laminated by discontinuously coating the positive composite material (3) on the same position of both surfaces of a positive electrode current collector (2), and in the positive composite material uncoated portions (2b), the positive composite material is not laminated; 
a center flat portion forming step (Fig. 1) of overlapping an end portion of the positive electrode sheet (1) and an end portion of the negative electrode sheet (4) to produce a center flat portion serving as a winding starting point; 
a wound structure forming step (Fig. 1) of winding the positive electrode sheet (1) and the negative electrode sheet (4) from the center flat portion, so that the positive composite material coated portions (3) are laminated at the same position, to form a wound structure; and 
a pressing step (Fi. 1) of pressing the wound structure, so that a lamination portion of the positive composite material coated portions of the wound structure is sandwiched, to form the flat portion. See also entire document. 
JP ‘238 does not disclose that at least one of the positive electrode sheet and the negative electrode sheet has a solid electrolyte layer on a surface of the positive electrode sheet or the negative electrode sheet.
Zushi et al. in Figure 1 disclose a wound battery (i.e. roll 100) wherein at least one of a positive electrode sheet (1) and a negative electrode sheet (2) has a solid electrolyte layer (3) on a surface of the positive electrode sheet (1) or the negative electrode sheet (2)(col. 15: 35-55; col. 5: 9-20; col. 7: 1-40; and, col. 13: 63-col. 14: 39). See also entire document.
Zushi et al. further disclose that this solid electrolyte sheet offers improvements over an electrolytic solution + separator (col. 1: 30-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electrolytic solution + separator of JP ‘001 with the solid electrolyte layer of Zushi et al. 
One having ordinary skill in the art would have been motivated to make the modification to provide a solid electrolyte layer that would have shown fine ion conductivity, and provided an ion polymer secondary battery having strikingly improved lowed temperature characteristics, cycle characteristics and high-rate discharge characteristic as compared to conventional batteries (abstract).
Claim 12:	The rejection of claim 12 is as set forth above in claim 11 wherein JP ‘238 discloses that the in the center flat portion forming step, the end portion of the positive electrode sheet (1) or the end portion of the negative electrode sheet (4) is folded in a manner of mountain folds to form a winding core.
Claim 13:	The rejection of claim 13 is as set forth above in claim 11 wherein JP ‘248 discloses that the negative electrode sheet (4) is a sheet comprising a negative electrode active material (6). 
Claim 14:	The rejection of claim 14 is as set forth above in claim 11 wherein JP ‘238 discloses that the negative electrode sheet (4) has: negative composite material coated portions (6) in which a negative composite material is laminated on a negative electrode current collector (5); and 
negative composite material uncoated portions (5b) in which the negative composite material (5a) is not laminated, and 
in the wound structure forming step (Fig. 1), winding is performed so that the positive composite material coated portions (3) and the negative composite material coated portions (6) are laminated at the same position.
Claim 15:	The rejection of claim 15 is as set forth above in claim 11 wherein JP ‘238 discloses that the area of the negative composite material coated portions (6) is greater than or equal to the area of the positive composite material coated portions (3)(Fig. 1).
Claim 17:	The rejection of claim 17 is as set forth above in claim 11 wherein the JP ‘238 combination further disclose that in the center flat portion forming step (of JP ‘238), a solid electrolyte sheet (of Zushi et al.) is disposed between the positive electrode sheet (1) and the negative electrode sheet (4) to produce the center flat portion. 
Claim 18:	The rejection of claim 18 is as set forth above in claim 11 wherein the JP ‘238 combination discloses that in the wound structure forming step (of JP ‘238), winding is performed so that an outermost layer of the wound structure is the solid electrolyte sheet (of Zushi et al.)
	Claim 19:	The rejection of claim 19 is as set forth above in claim 11 wherein Zushi et al. disclose that the solid electrolyte sheet is a sheet comprising a solid electrolyte.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Correspondence
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729


/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729